Citation Nr: 1330689	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.  

2.  Entitlement to a rating in excess of 20 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to December 1994.

This case was previously before the Board of Veterans' Appeals (Board) in June 2012 and remanded for further development.  The Board's remand directives have not been completed and the appeal is REMANDED to the RO in Roanoke, Virginia.  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Board directed that the Veteran undergo a comprehensive physical examination to determine if he has a right knee disorder that is separate from his right knee musculoskeletal disorder. Although the examination was conducted in April 2013, it is not fully explained and therefore inadequate for appellate review.

The Board also directed that the Veteran's increased rating claim be referred after development to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension, for extraschedular consideration. Referral was not accomplished. The Board emphasizes that given the Veteran's contentions, the law and the evidence, REFERRAL FOR EXTRASCHEDULAR CONSIDERATION IS MANDATORY. 

The case is REMANDED for the following actions:

1.  Request the Veteran's treatment records showing treatment for leg stripping on in October and December 1997 DIRECTLY from the Sentara Regional Medical Center in Williamsburg, Virginia.  SPECIFICALLY, REQUEST records reflecting the Veteran's treatment by R. M. C. on October 16, 1997 and December 18, 1997.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b)(West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2.  AFTER RECEIPT OF THE RESPONSE FROM THE SENTARA MEDICAL CENTER, as above, RETURN THE CLAIMS FOLDER AND ANY RELEVANT RECORDS OBTAINED TO THE APRIL 2013, VA/QTC examiner who conducted the right lower extremity examination. 

REQUEST THAT THE EXAMINER PROVIDE A DETAILED OPINION AS TO WHETHER THE VETERAN HAS RIGHT LEG VARISCOSITIES, OR ANY OTHER RIGHT LEG DISORDER THAT WAS INCURRED OR AGGRAVATED BY MILITARY SERVICE. The examiner's attention is again called to:

 a) the service treatment record reflecting the Veteran's April 12, 1991 right leg varicose veins; 

b) the October and December 1997 reports of right leg vein stripping and removal at the Sentara Regional Medical Center in Williamsburg, Virginia; 

c) an August 2008 statement from D. J. D., a former fellow service member, reflecting the manifestations of the Veteran's right leg disorder in service; and 

d) statements from the Veteran and his wife, received by VA in October 2008, reflecting the manifestations of the Veteran's right leg disorder in and since service.  

THE EXAMINER IS ADVISED THAT THE MERE STATEMENT THAT VARISCOSITIES APPEARED TO HAVE DEVELOPED AFTER MILITARY SERVICE AS EVIDENCED BY THE VETERAN'S SEPTEMBER 1994 RETIREMENT EXAMINATION IS NOT SUFFICIENT FOR APPELLATE REVIEW. HE OR SHE MUST EXPLAIN THE BASIS OR BASES FOR ANY OPINION RENDERED. 

If the physician who performed the April 2013 VA examination is unavailable, the case should be reviewed and an addendum issued by a similarly qualified VA physician.  

If the VA physician determines that he or she cannot issue an opinion without an examination, schedule the Veteran for an examination to determine the nature and etiology of any right leg disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

3.  The AMC MUST REFER THE ISSUE OF ENTITLEMENT TO AN EXTRASCHEDULAR EVALUATION FOR THE VETERAN'S SERVICE-CONNECTED BACK DISORDER TO THE VA UNDER SECRETARY FOR BENEFITS OR TO THE DIRECTOR OF THE VA COMPENSATION AND PENSION SERVICE FOR AN EXTRASCHEDULAR EVALUATION.  

4.  When the actions requested above have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a right leg disorder and entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder.  

Upon readjudication, the RO should respond to the  August 2013 contentions raised by the Veteran through counsel, that the Veteran's back pain and numbness radiates into his right lower extremity; and that a separate rating is warranted for those manifestations. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


